Citation Nr: 0801194	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Evaluation of somatization disorder affecting the 
orthopedic and gastrointestinal systems, currently rated 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to May 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of an evaluation in excess of 50 percent for 
somatization disorder affecting the orthopedic and 
gastrointestinal systems is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right eye disorder was not manifest during service and is 
not related to the veteran's active service.


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
September 2004, after the enactment of the VCAA.

A letter dated in October 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed that in order to warrant a grant of 
service connection the evidence must show an event in 
service, a current disability, and a relationship between the 
two.  The veteran was told to send the RO any evidence in his 
possession that pertained to his claim.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

The Board notes first that the RO denied service connection 
for venous tortuosity of the eyes in a January 1991 rating 
decision.  Thereafter, the RO adjudicated the veteran's claim 
in February 2005 as one for new and material evidence, since 
the January 1991 rating decision had become final.  However, 
the Board finds that the veteran current claim is one for 
service connection for a constantly detached retina of the 
right eye.  While he contended that it was due to exposure to 
microwaves in service, the same theory of entitlement he 
raised in January 1991, the disability he claims is 
different.  Therefore, the Board finds that the evaluation of 
whether there is new and material evidence is unnecessary, 
and we must address the veteran's claim as one for service 
connection.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show an entry dated in 
July 1971.  It noted the veteran might have hurt his left eye 
with microwaves.  When he was examined for separation in 
April 1990, the veteran reported that he did not wear 
glasses, had vision in both eyes, and did not know if he had 
any history of eye trouble.

Private treatment records dated from February 2003 to October 
2004 show the veteran underwent treatment for various 
symptoms associated with his right eye.  He complained of 
blurry vision and an acute loss of vision.  He underwent 
surgery in February 2003, April 2004, May 2004, July 2004, 
and August 2004 for recurrent retinal detachment of his right 
eye.

In an April 2005 written statement, the veteran's private 
physician provided a summary of treatment he gave the veteran 
for retinal detachment, beginning in February 2003.

In a June 2005 written statement, the veteran contends that 
his blindness is a symptom of his service-connected 
somatization disorder.

After reviewing the record, the Board finds that service 
connection is not warranted for a right eye disorder, 
including recurrent detached retina.  The evidence 
establishes the veteran underwent no treatment associated 
with his right eye while in service.  In addition, treatment 
for a right eye disorder began in February 2003, more than 
ten years after the veteran's separation from service.  Most 
importantly, the record shows there is no relationship 
between the veteran's right eye disorder and his active 
service.  While the veteran has contended that his right eye 
disorder is attributable to his exposure to microwaves while 
in service, he has not been shown to have the requisite 
medical training or knowledge to make his opinion competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since 
there is no competent opinion linking the veteran's right eye 
disorder to any event that occurred during his active duty, 
service connection is not warranted.

The veteran indicated in a September 2005 written statement 
that he believes his right eye disorder was caused by his 
service-connected somatization disorder.  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  This includes any increase in 
disability (aggravation) that is proximately due to or the 
result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged. 
 Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

While the veteran contends that his somatization disorder 
caused his right eye disorder, his opinion is not competent 
on this matter.  As indicated by the veteran, blindness can 
be one symptom leading to a diagnosis of somatization 
disorder.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  However, the competent 
evidence of record shows there is no relationship between the 
veteran's right eye disorder and his somatization disorder.  
Even the documents submitted by the veteran the symptoms 
cannot be explained by a general medical condition.  Here, 
right eye pathology is substantiated.

Therefore, service connection for a right eye disorder is not 
warranted on any basis, and there is no doubt to be resolved.  
Gilbert v. Derwinski, supra.


ORDER

Service connection for a right eye disorder is denied.


REMAND

The veteran has also raised a claim of entitlement to an 
evaluation in excess of 50 percent for somatization disorder 
affecting the orthopedic and gastrointestinal systems.  While 
the veteran was provided with notice consistent with the VCAA 
regarding his service connection claim, which has been 
decided herein, no such notice was provided regarding his 
claim for an increased rating.  VA should thus correct this 
procedural deficiency on remand by sending the veteran a VCAA 
notice letter pertaining to this claim.

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating for somatization disorder affecting 
the orthopedic and gastrointestinal 
systems.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


